61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jerry X. ELLIS, Appellant,v.Dr. NOLAN, originally sued as Dr. Nolen;  John Doe,Individually and in Official Capacity, Diagnostic Unit,Arkansas Department of Correction;  J. Byus, MedicalAdministrator, Individually and in Official Capacity,Diagnostic Unit, Arkansas Department of Correction;  T.Rogers, Staff Manager, Individually and in OfficialCapacity, Diagnostic Unit, Arkansas Department ofCorrection;  B. Cunningham, R.N., Individually and inOfficial Capacity, Diagnostic Unit, Arkansas Department ofCorrection;  R. Casady, L.P.N., Individually and in OfficialCapacity, Diagnostic Unit, Arkansas Department ofCorrection;  M. Fitzpatrick, E.M.T., Individually and inOfficial Capacity, Diagnostic Unit, Arkansas Department ofCorrection, Appellees.
No. 94-3348.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 23, 1995.Filed:  July 17, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jerry X. Ellis appeals from the district court's1 grant of summary judgment to certain defendants in his 42 U.S.C. Sec. 1983 action alleging violation of his Eighth Amendment rights.  Having carefully reviewed the record, we conclude the judgment of the district court is clearly correct.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)